        Case 4:19-cv-07650-HSG Document 61 Filed 12/08/20 Page 1 of 5



 1   DAVID H. KRAMER, SBN 168452                    SUE J. NAM, SBN 206729
     WILSON SONSINI GOODRICH & ROSATI               MICHAEL R. REESE, SBN 206773
 2   Professional Corporation                       REESE LLP
     650 Page Mill Road                             100 West 93rd Street. 16th Floor
 3   Palo Alto, CA 94304-1050                       New York, NY 10025
     Telephone: (650) 493-9300                      Telephone:   (212) 643-0500
 4   Facsimile:    (650) 565-5100                   Facsimile:   (212) 253-4272
     Email:        dkramer@wsgr.com                 Email:       snam@reesellp.com;
 5                                                               mreese@reesellp.com
     Attorneys for Defendant
 6   PINTEREST, INC.                                GEORGE V. GRANADE, SBN 316050
                                                    REESE LLP
 7                                                  8484 Wilshire Boulevard, Suite 515
                                                    Los Angeles, CA 90211
 8                                                  Telephone:    (212) 643-0500
                                                    Email:        ggranade@reesellp.com
 9
                                                    Attorneys for Plaintiff
10                                                  HAROLD DAVIS

11

12                                UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                      OAKLAND DIVISION

15

16   HAROLD DAVIS,                          )   CASE NO.: 4:19-cv-07650-HSG
                                            )
17                  Plaintiff,              )   JOINT STIPULATION AND [PROPOSED]
                                            )   ORDER SETTING CASE SCHEDULE
18                                          )
            v.                              )
19                                          )
     PINTEREST, INC.,                       )   Complaint Filed: November 20, 2019
20                                          )
                    Defendant.              )   Honorable Haywood S. Gilliam, Jr.
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24

25

26
27

28



     STIPULATION AND [PROPOSED] ORDER                                  CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 61 Filed 12/08/20 Page 2 of 5



 1          Defendant Pinterest, Inc. (“Defendant”) and Plaintiff Harold Davis (“Plaintiff”)

 2   (collectively, the “Parties”), by and through their respective counsel of record, hereby stipulate as

 3   follows:

 4          WHEREAS, the Court directed the Parties to “meet and confer and e-file a stipulation

 5   and proposed order setting a case schedule.” See ECF No. 60.

 6          WHEREAS the Parties, having met and conferred, propose the following case schedule

 7   and respectfully request that the Court adopt this schedule:

 8
                       Event                                Proposed Date
 9                     Deadline for Plaintiff to serve      June 1, 2021
                       final identification of alleged
10                     infringements at issue.
                       Fact Discovery Cut Off*              July 2, 2021
11
                       *Pinterest permitted until
12                     September 3, 2021 to pursue
                       discovery regarding identified
13                     alleged infringements.
                       Disclosure of Proposed               July 12, 2021
14                     Experts.
                       Opening Expert Reports.              August 2, 2021
15                     Fact Discovery Cut Off for           September 3, 2021
                       Pinterest regarding identified
16                     alleged infringements.
17                     Rebuttal Expert Reports.             September 27, 2021
                       Expert Discovery Cutoff.             October 11, 2021
18                     Last Day to File Dispositive         November 4, 2021
                       Motions.
19                     Hearing Date for Dispositive         December 9, 2021 at 2 PM
                       Motions.
20                     Pre-Trial Conference.                March 8, 2022 at 3 PM
                       Earliest Date for Trial.             April 12, 2022 at 8:30 AM
21

22

23

24

25

26
27

28


                                                      -1-
     STIPULATION AND [PROPOSED] ORDER                                        CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 61 Filed 12/08/20 Page 3 of 5



 1                                          Respectfully submitted,

 2   Dated: December 8, 2020                WILSON SONSINI GOODRICH & ROSATI
                                            Professional Corporation
 3

 4
                                            By:   /s/ David H. Kramer
 5                                                 David H. Kramer
                                                   dkramer@wsgr.com
 6
                                            Attorneys for Defendant
 7                                          PINTEREST, INC.
 8

 9   Dated: December 8, 2020                REESE LLP

10

11                                          By: /s/ Michael R. Reese
                                                   Michael R. Reese
12                                                 mreese@reesellp.com
13
                                            Attorneys for Plaintiff
14                                          HAROLD DAVIS

15

16

17

18

19
20
21

22

23

24

25

26
27

28


                                          -2-
     STIPULATION AND [PROPOSED] ORDER                           CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 61 Filed 12/08/20 Page 4 of 5



 1                                            [PROPOSED]
                                                ORDER
 2

 3          PURSUANT TO STIPULATION, the Court hereby SETS the following case schedule:

 4
                       Event                               Proposed Date
 5                     Deadline for Plaintiff to serve     June 1, 2021
                       final identification of alleged
 6                     infringements at issue.
                       Fact Discovery Cut Off*             July 2, 2021
 7
                       *Pinterest permitted until
 8                     September 3, 2021 to pursue
                       discovery regarding identified
 9                     alleged infringements.
                       Disclosure of Proposed              July 12, 2021
10                     Experts.
                       Opening Expert Reports.             August 2, 2021
11                     Fact Discovery Cut Off for          September 3, 2021
                       Pinterest regarding identified
12                     alleged infringements.
13                     Rebuttal Expert Reports.            September 27, 2021
                       Expert Discovery Cutoff.            October 11, 2021
14                     Last Day to File Dispositive        November 4, 2021
                       Motions.
15                     Hearing Date for Dispositive        December 9, 2021 at 2 PM
                       Motions.
16                     Pre-Trial Conference.               March 8, 2022 at 3 PM
                       Earliest Date for Trial.            April 12, 2022 at 8:30 AM
17

18

19   Dated: December __, 2020
20
21
                                                HONORABLE HAYWOOD S. GILLIAM, JR.
22                                              United States District Judge
23

24

25

26
27

28


                                                     -3-
     STIPULATION AND [PROPOSED] ORDER                                       CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 61 Filed 12/08/20 Page 5 of 5



 1                                      ATTORNEY ATTESTATION

 2          I, David H. Kramer, am the ECF User whose identification and password are being used

 3   to file this stipulation. In compliance with Local Rule 5-1(i)(3), I hereby attest that the

 4   concurrence in the filing of the document has been obtained from the other signatory.

 5
                                                             By:    /s/ David H. Kramer
 6

 7

 8                                      CERTIFICATE OF SERVICE

 9          I hereby certify that on December 8, 2020, I electronically filed the above document with

10   the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all

11   registered counsel.

12

13                                                          By: /s/ David H. Kramer
                                                               David H. Kramer
14

15

16

17

18

19
20
21

22

23

24

25

26
27

28


                                                      -4-
     STIPULATION AND [PROPOSED] ORDER                                        CASE NO.: 4:19-CV-07650-HSG
